

Exhibit 10.3
GLOBAL WATER RESOURCES, INC.
2020 OMNIBUS INCENTIVE PLAN


EFFECTIVE DATE: May __, 2020
APPROVED BY STOCKHOLDERS: May __, 2020
EXPIRATION DATE: May __, 2030
ARTICLE I
ESTABLISHMENT, PURPOSE, EFFECTIVE DATE AND EXPIRATION DATE

1.1    Establishment; Prior Plans. Global Water Resources, Inc. (the “Company”),
hereby establishes the Global Water Resources, Inc. 2020 Omnibus Incentive Plan
(the “Plan”). The Company has previously adopted the Global Water Resources Inc.
2018 Stock Option Plan, the Global Water Resources, Inc. Stock Option Plan, the
Global Water Resources, Inc. Deferred Phantom Unit Plan, the Global Water
Resources, Inc. Phantom Stock Unit Plan and the Global Water Resources, Inc.
First Amended and Restated Stock Appreciation Rights Plan (the “Prior Plans”).
The Prior Plans shall remain in effect until all awards granted under such plans
have been exercised, forfeited or cancelled or have otherwise expired or
terminated. No awards will be made under the Prior Plans on or after the
Effective Date.

1.2    Purpose. The purpose of the Plan is to promote the interests and
long-term success of the Company and its stockholders by providing an incentive
to attract, retain and reward certain officers, Employees and Directors of, and
Consultants providing services to, the Company or an Affiliate, and by
motivating such persons to contribute to the continued growth and success of the
Company.

1.3    Effective Date; Stockholder Approval. The Plan is effective on the date
it is approved by the Company’s stockholders (the “Effective Date”). The Plan
must be submitted to the stockholders of the Company for their approval within
twelve months after the adoption of the Plan by the Board. If such approval is
not obtained, the Plan and any Awards granted pursuant thereto shall be void and
without effect.

1.4    Expiration Date. Unless sooner terminated by the Company’s Board of
Directors (the “Board”), the Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Effective Date (the
“Expiration Date”). Any Awards that are outstanding on the Expiration Date shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.

ARTICLE II    
DEFINITIONS AND CONSTRUCTION

2.1    Certain Defined Terms. As used in this Plan, unless the context otherwise
requires, the following terms shall have the following meanings:

(a)    “Affiliate” means the Company and any other corporation or trade or
business required to be aggregated with the Company which constitutes a single
employer under Code Section




--------------------------------------------------------------------------------





414(b) or Code Section 414(c) with the Company, except that in applying Code
Section 1563(a)(1), (2) and (3), the language “at least 50%” is used instead of
“at least 80%.”

(b)    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, or Stock Grant
granted to a Participant under the Plan.

(c)    “Award Agreement” means the document (which may be in paper or electronic
medium) establishing the terms, conditions, restrictions, and/or limitations of
an Award in addition to those established by this Plan and by the Committee’s
exercise of its administrative powers. The Committee will establish the form of
the document in the exercise of its sole and absolute discretion, provided the
terms of such document are not inconsistent with or contradictory to this Plan.

(d)    “Board” means the Board of Directors of the Company.

(e)    “Cause” means:

(1)    With respect to any Employee or Contractor:

(i)    the willful refusal to follow a lawful direction of any person to whom
the Participant reports, provided the direction is not materially inconsistent
with the duties or responsibilities of the Participant’s job position;

(ii)    the willful misconduct or disregard of the Participant’s duties or of
the interest or property of the Company or its Affiliates;

(iii)    any act of fraud against, misappropriation from, or dishonesty to, the
Company or its Affiliates;

(iv)    the commission of a felony or a crime involving moral turpitude; or

(v)    a material breach of any agreement with the Company or any Affiliate,
provided that the nature of such breach shall be set forth with reasonable
particularity in a written notice to the Participant who shall have ten (10)
days following delivery of such notice to cure such alleged breach, provided
that such breach is, in the reasonable discretion of the Board, susceptible to a
cure.

(2)    With respect to any Director, a determination by a majority of the
disinterested Board members that the Director has engaged in any of the
following:

(i)    Malfeasance in office;

(ii)    Gross misconduct or neglect;

(iii)    False or fraudulent misrepresentation inducing the Director’s
appointment;


2

--------------------------------------------------------------------------------






(iv)    Willful conversion of Company or Affiliate funds; or

(v)    Repeated failure to participate in Board meetings on a regular basis
despite having received proper notice of the meetings in advance.

(f)    “CEO” means the Chief Executive Officer of the Company.

(g)    “Change in Control” means a “change in the ownership or effective control
of a corporation,” or a “change in the ownership of a substantial portion of the
assets of a corporation” within the meaning of Section 409A of the Code
(treating the Company as the relevant corporation) provided, however, that for
purposes of determining a “change in the effective control,” “50 percent” shall
be used instead of “30 percent” and for purposes of determining a “substantial
portion of the assets of the corporation,” “85 percent” shall be used instead of
“40 percent.”

(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the regulations thereunder and any successor provisions and the
regulations thereto.

(i)    “Committee” means the Compensation Committee of the Board, or such other
Board committee as may be designated by the Board to administer the Plan;
provided, however, that if the Company’s Stock is traded on NASDAQ or any
securities exchange or automated quotation system on which the shares of Stock
are then listed, quoted or traded, the Committee shall consist of two or more
Directors, all of whom are: (i) Non-Employee Directors” within the meaning of
Rule 16b-3 under the Exchange Act; (ii) “outside directors” within the meaning
of Treasury Regulation Section 1.162-27(e)(3); and (iii) “independent directors”
within the meaning of the NASDAQ Listing Requirements or the rules of any
securities exchange or automated quotation system on which the shares of Stock
are then listed, quoted or traded.

(j)    “Company” means Global Water Resources, Inc., a Delaware corporation.

(k)    “Consultant” means any consultant, adviser, or independent contractor who
provides services to the Company or an Affiliate as an independent contractor
and not as an Employee; provided, however, that a Consultant may become
Participant in this Plan only if he or she: (i) is a natural person;
(ii) provides bona fide services to the Company; and (iii) provides services
that are not in connection with the offer or sale of the Company’s securities in
a capital-raising transaction and do not promote or maintain a market for the
Company’s securities.

(l)    “Director” or “Non-Employee Director” means a member of the Board who is
not an Employee.

(m)    “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time or such other definition as provided in
an Award Agreement or employment agreement. In the case of an Incentive Stock
Option, Disability shall have the meaning ascribed to it in Section 22(e)(3) of
the Code.





3

--------------------------------------------------------------------------------





(n)    “Effective Date” has the meaning ascribed to it in Section 1.3 (Effective
Date; Stockholder Approval).

(o)    “Employee” means an individual who is classified by the Company as a
common law employee (or who would be considered a common law employee if such
person was not on an authorized leave of absence). Regardless of any subsequent
determination by a court or a governmental agency that an individual should be
treated as a common law employee, an individual will be considered an Employee
under the Plan only if such individual has been so classified by the Company for
purposes of the Plan. Examples of individuals who will not be considered to be
Employees of the Company include: (i) Consultants; (ii) leased employees as
defined in Section 414(n) of the Code; (iii) individuals providing services to
the Company pursuant to a contract with a third-party; (iv) independent
contractors; (v) employees of independent contractors; (vi) interns; and
(vii) co-op employees.

(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including the regulations thereunder and any
successor provisions and regulations thereto.

(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the rules thereunder and any successor provisions and
the rules thereto.

(r)    “Fair Market Value” means (i) means the closing sale price of one share
of Stock as reported on the NASDAQ (or other securities exchange or automated
quotation system on which the shares of Stock are then listed, quoted or traded)
on the date such value is determined or, if Stock is not traded on such date, on
the first immediately preceding business day on which Stock was so traded, or
(ii) if the Company’s Stock is no longer traded on NASDAQ (or other securities
exchange or automated quotation system on which the shares of Stock are then
listed, quoted or traded), the fair market value of Stock on a particular date
determined by the reasonable application of reasonable valuation methods or
procedures as may be established from time to time by the Board. The Board shall
use such procedures to determine fair market value in compliance with Section
409A of the Code and the regulations issued thereunder. Notwithstanding anything
in the Plan to the contrary, the Board may not delegate its authority to
determine Fair Market Value.

(s)    “Freestanding SAR” means an SAR granted separately from a related Option
as described by Section 7.1 (Grants).

(t)    “Grant Date” means the date the Committee approves the Award or a date in
the future on which the Committee determines an Award will become effective.

(u)    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(v)    “NASDAQ” means the NASDAQ Stock Exchange.

(w)    “Non-Qualified Stock Option” means an Option that is not intended to be
or does not meet the requirements to be an Incentive Stock Option. Any Option
granted by the


4

--------------------------------------------------------------------------------





Committee that is not designated as an Incentive Stock Option will be a
Non-Qualified Stock Option.

(x)    “Option” means a right granted to a Participant under Article VI (Stock
Options). An Option may be either an Incentive Stock Option or a Non-Qualified
Stock Option.

(y)    “Participant” means an Employee, Director, or Consultant to whom an Award
has been granted under the Plan.

(z)    “Plan” means this Global Water Resources, Inc. 2020 Omnibus Incentive
Plan.

(aa)    “Performance Goal” means one or more goals established by the Committee
for the Performance Period based upon business criteria or other performance
measures determined by the Committee in its discretion.

(bb)    “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured.

(cc)    “Performance Share” means a right to receive a payment in the form of
Stock equal to the value of a Performance Share as determined by the Committee.

(dd)    “Performance Unit” means the right to receive a payment in cash or Stock
or a combination thereof equal to the value of a Performance Unit as determined
by the Committee.

(ee)    “Quarterly Meeting Date” means the regularly scheduled quarterly
meetings of the Board that are held during each calendar year.

(ff)    “Restricted Period” means the period during which Restricted Stock or a
Restricted Stock Unit, Performance Share or Performance Unit is subject to
restrictions.

(gg)    “Restricted Stock” means Stock granted to a Participant pursuant to
Article VIII (Restricted Stock Units and Restricted Stock) that is subject to
certain restrictions and a risk of forfeiture.

(hh)    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article VIII (Restricted Stock Units and Restricted Stock). A Restricted
Stock Unit Award grants the Participant the right to receive shares of Stock or
the cash value of the shares of Stock in the future.

(ii)    “Retainer” means the annual retainer to which each Non-Employee Director
is entitled, as may be determined by the Board from time to time.

(jj)    “Securities Act” means the Securities Act of 1933, as amended from time
to time, including the rules thereunder and any successor provisions and the
rules thereto.

(kk)    “Separation from Service” is a term that applies only in the context of
an Award that the Company concludes is subject to Section 409A of the Code. In
that limited context,


5

--------------------------------------------------------------------------------





the term “Separation from Service” means either: (i) the termination of a
Participant’s employment with the Company and all Affiliates due to death,
retirement or other reasons; or (ii) a permanent reduction in the level of bona
fide services the Participant provides to the Company and all Affiliates to an
amount that is less than 50% of the average level of bona fide services the
Participant provided to the Company and all Affiliates in the immediately
preceding 36 months, with the level of bona fide service calculated in
accordance with Treasury Regulation Section 1.409A-1(h)(1)(ii).
Solely for purposes of determining whether a Participant has a “Separation from
Service,” a Participant’s employment relationship is treated as continuing while
the Participant is on military leave, medical or sick leave, or other bona fide
leave of absence (if the period of such leave does not exceed six months, or if
longer, so long as the Participant’s right to reemployment with the Company or
an Affiliate is provided either by statute or contract). If the Participant’s
period of leave exceeds six months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following the expiration of
such six-month period. Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
Section 409A of the Code.
In the case of a Director, Separation from Service means that such member has
ceased to be a member of the Board. Whether a Consultant has incurred a
Separation from Service will be determined in accordance with Treasury
Regulation Section 1.409A-1(h).

(ll)    “Specified Employee” means a “specified employee” within the meaning of
Section 409A of Code.

(mm)    “Stock” means the common stock of the Company.

(nn)    “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant pursuant to Article VII (Stock Appreciation Rights). An SAR gives a
Participant a right to receive, in cash or in shares Stock, value equal to (or
otherwise based on) the excess of: (i) the Fair Market Value of a specified
number of shares of common Stock at the time of exercise; over (ii) an exercise
price established by the Committee.

(oo)    “Stock Award” means an Award granted to a Participant pursuant to
Article IX (Stock Awards). A Stock Award grants the Participant the right to
receive Stock, subject to restrictions specified by the Committee.

(pp)    “Tandem SAR” means an SAR granted in tandem with all or a portion of a
related Option as described by Section 7.1 (Grants).

2.2    Other Defined Terms. Unless the context otherwise requires, all other
capitalized terms shall have the meanings set forth in the other Articles and
Sections of this Plan.

2.3    Construction. In any necessary construction of a provision of this Plan,
the masculine gender may include the feminine, and the singular may include the
plural, and vice versa.


6

--------------------------------------------------------------------------------






ARTICLE III    
ELIGIBILITY

3.1    In General. All Employees, Directors, and Consultants are eligible to
participate in the Plan. Subject to the provisions of the Plan, the Committee
may select, from time to time, from among all eligible Participants those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.

ARTICLE IV    
PLAN ADMINISTRATION

4.1    Administration. The Committee shall be responsible for the administration
of the Plan. The Committee, by majority action thereof, is authorized to:
(i) interpret the Plan; (ii) prescribe, amend, and rescind rules and regulations
relating to the Plan; (iii) provide for conditions and assurances deemed
necessary or advisable to protect the interests of the Company; and (iv) make
all other determinations necessary or advisable for the administration of the
Plan, but only to the extent not contrary to the express provisions of the Plan.
The Committee shall have the power and authority to make all other
determinations which may be necessary or advisable for the administration of the
Plan.

4.2    Awards. Except in the case of the Awards to Non-Employee Directors, and
except as otherwise provided the governing documents of the Committee, the
Committee shall have the authority, in its sole discretion, to determine:
(i) the Participants who are entitled to receive Awards under the Plan; (ii) the
types of Awards; (iii) the times when Awards shall be granted; (iv) the number
of Awards; (v) the purchase price or exercise price, if any, and the period(s)
during which such Awards shall be exercisable (whether in whole or in part);
(vi) the restrictions applicable to Awards; (vii) the form of each Award
Agreement, which need not be the same for each Participant; (viii) the other
terms and provisions of any Award, which need not be the same for each
Participant, including, but not limited to, whether and to what extent, and in
what circumstances an Award may be settled in cash, Stock, other Awards, or
other property or whether an Award may be canceled, forfeited, exchanged or
surrendered; and (ix) the schedule for lapse of restrictions or limitations and
accelerations or waivers thereof, based in each case on such considerations as
the Committee deems appropriate.

4.3    Allocation and Delegation of Authority. Except to the extent prohibited
by applicable law or NASDAQ (or other securities exchange or quotation system on
which the shares of Stock are then listed, quoted or traded), the Committee may
allocate all or any portion of its responsibilities and powers under the Plan to
any one or more of its members, the CEO, or other senior members of management
as the Committee deems appropriate, and may delegate all or any part of its
responsibilities and powers to any such person or persons to the extent such
delegation is permitted by applicable law; provided, that any such allocation or
delegation be in writing; and provided, further, that only the Committee may
select and grant Awards to Participants who are subject to Section 16 of the
Exchange Act. If the Committee delegates its authority to one or more officers
of the Company, such officers shall not be permitted to grant Awards to
themselves and shall be prohibited from taking part in any action in connection
with their participation in the Plan. The Committee may revoke any such
allocation or delegation at any time for any reason with or without prior
notice.


7

--------------------------------------------------------------------------------






4.4    Decisions Binding. The Committee’s interpretation of the Plan or any
Award Agreement and all decisions and determinations made by the Committee with
respect to the Plan and any Award are final, binding and conclusive on all
parties. All authority of the Committee (or the Board) with respect to Awards
issued pursuant to the Plan shall continue after the term of the Plan so long as
any Award remains outstanding.

4.5    Limitation of Liability. No member of the Committee nor any person to
whom the Committee delegates authority pursuant to Section 4.6 (Award Agreement)
shall be liable for any action, omission or determination relating to the Plan,
and the Company shall indemnify and hold harmless each member of the Committee
and each other person to whom any duty or power relating to the administration
or interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan unless, in either case,
such action, omission or determination was taken or made by such Committee
member or other person in bad faith and without reasonable belief that it was in
the best interests of the Company.

4.6    Award Agreement. Each Award shall be evidenced by an Award Agreement that
shall specify the type of Award granted and such other provisions and
restrictions applicable to such Award as the Committee, in its discretion, shall
determine. The terms of an Award Agreement may vary depending on the type of
Award and any combination of Awards may be granted at one time and on more than
one occasion to the same Participant.

ARTICLE V    
STOCK SUBJECT TO PLAN

5.1    Available Shares. Subject to the adjustment provided in Section 5.2
(Share Counting; Lapsed Awards), the maximum number of shares of Stock reserved
and available for grant under the Plan is 1,170,000, which number includes the
number of shares of Stock that were authorized but unissued under the Global
Water Resources, Inc. 2018 Stock Option Plan (875,000 shares as of July 30,
2019). The shares to be delivered under the Plan may consist, in whole or in
part, of authorized but unissued Stock or shares purchased on the open market or
treasury Stock not reserved for any other purpose.

5.2    Share Counting; Lapsed Awards. Any share of Stock granted in connection
with Options and Stock Appreciation Rights shall be counted as one (1) share of
Stock against the limit set forth in Section 5.1 (Available Shares). Any share
of Stock granted in connection with Awards other than Options and Stock
Appreciation Rights shall be counted as two (2) shares of Stock for every one
(1) share of Stock granted in connection with such Award. The following rules
shall apply solely for purposes of determining the total number of shares of
Stock available for grant under the Plan:

(a)    If any Award granted under the Plan, or any Option outstanding under the
Global Water Resources, Inc. 2018 Stock Option Plan after the Effective Date
terminates, expires, or lapses for any reason, the number of shares of Stock
subject to such Award shall again be Stock


8

--------------------------------------------------------------------------------





available for the grant under the Plan (i.e., any prior charge against the
authorized pool of shares shall be reversed).

(b)    If an Award is settled in cash (which means that Stock is not delivered
in connection with the Award), the shares of Stock used to measure the value of
the Award, if any, shall not reduce the number of shares of Stock available for
grant under the Plan.

(c)    The exercise of a stock-settled SAR or broker-assisted “cashless”
exercise of an Option (or a portion thereof) shall reduce the number of shares
of Stock available for grant by the entire number of shares of Stock subject to
the SAR or Option (or applicable portion thereof), even though a smaller number
of shares of Stock will be issued upon such an exercise.

(d)    Dividend equivalents paid in Stock shall reduce the number of shares of
Stock available for grant by the number of shares of Stock used to satisfy such
dividend equivalent.

(e)    Shares of Stock tendered or withheld to pay the exercise price of an
Option or tendered or withheld to satisfy a tax withholding obligation arising
in connection with an Award shall not again become Stock available for grant
under the Plan. Moreover, shares of Stock purchased on the open market with cash
proceeds generated by the exercise of an Option shall not increase or replenish
the number of shares available for grant under the Plan.

(f)    If the provisions of this Section 5.2 are inconsistent with the
requirements of Section 422 of the Code, or any regulations promulgated
thereunder, the provisions of such regulations shall control over the provisions
of this Section 5.2 but only to this extent that this Section 5.2 applies to
Incentive Stock Options.

(g)    The Committee may adopt such other reasonable rules and procedures as it
deems appropriate for determining the number of shares that are available for
grant under the Plan.

5.3    Adjustment Upon Certain Events. In the event that there is, with respect
to the Company, a stock dividend or split, reorganization, recapitalization,
merger, consolidation, spinoff, combination, or transaction or exchange of Stock
or other corporate exchange, or any distribution to stockholders of Stock or
other property or securities (other than regular cash dividends), or any
transaction similar to the foregoing or other transaction that results in a
change to the Company’s capital structure, then the Committee shall make
substitutions and/or adjustments to the maximum number of shares available for
issuance under Section 5.1 (Available Shares), the maximum Award payable under
Section 5.4 (Award Limits) and any other similar numeric limit set forth in the
Plan, the number of shares to be issued pursuant to outstanding Awards, the
exercise prices or purchase prices of outstanding Awards and/or any other
affected terms of an Award or the Plan as the Committee, in its sole discretion
and without liability to any person, deems equitable or appropriate. Any
adjustments made pursuant to this Section 5.3 shall be made in a manner
consistent with the requirements of Code Section 409A and, in the case of
“incentive stock options,” in a manner consistent with Code Section 424(a).

5.4    Award Limits. Notwithstanding any provision in the Plan to the contrary,
and subject to adjustment as provided in Section 5.3 (Adjustment Upon Certain
Events), the maximum number of shares of Stock that may be granted to any one
Participant during any one calendar year with


9

--------------------------------------------------------------------------------





respect to one or more Awards shall be 500,000 or the equivalent cash value. The
maximum number of shares of Stock that may be issued as Incentive Stock Options
under the Plan is the same numeric limit set forth in Section 5.1 (Available
Shares) and the maximum aggregate number of shares of Stock that may be subject
to Incentive Stock Option Awards granted in any one calendar year to any one
Participant is the same numeric limit set forth in the preceding sentence.
Notwithstanding any provision in the Plan to the contrary, and subject to
adjustment as provided in Section 5.3 (Adjustment Upon Certain Events), the
maximum number of shares of Stock that may be granted to any one Participant who
is a Non-Employee Director during any one calendar year shall be shall be
100,000 or the equivalent cash value.

5.5    Fractional Shares. No fractional shares may be purchased or issued under
the Plan. In the event of adjustment as provided in Section 5.3 (Adjustment Upon
Certain Events) or the issuance of substitute Awards as provided in Article XV
(Amendment, Modification, and Termination), the total number of shares of Stock
subject to any affected Award shall always be a whole number of shares,
determined in accordance with the policies and procedures adopted by the Company
from time from time.

ARTICLE VI    
STOCK OPTIONS

6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee. The Committee may grant either
Non-Qualified Stock Options or Incentive Stock Options and shall have complete
discretion in determining the number of shares of Stock subject to Options
granted to each Participant. Notwithstanding the foregoing and unless otherwise
specified in an Award Agreement or employment agreement, Options are subject to
the following terms and conditions:

(a)    Exercise Price. No Option shall be granted at an exercise price that is
less than the Fair Market Value of one share of Stock on the Grant Date.
Notwithstanding any other provision of the Plan to the contrary, without the
approval of the Company’s stockholders, an Option may not be amended or modified
to reduce the exercise price after the Grant Date or surrendered in
consideration of or exchanged for cash, other Awards or a new Option having an
exercise price below that of the Option being surrendered or exchanged, except
in connection with an adjustment pursuant to Section 5.3 (Adjustment Upon
Certain Events).

(b)    Exercise of Option. Options shall be exercisable at such times and in
such manner and shall be subject to such restrictions or conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant. Notwithstanding any other provision of the Plan
to the contrary, Options shall not become exercisable until at least one year
following the date the Option is granted; provided, however, that,
notwithstanding the foregoing, Options that result in the issuance of an
aggregate of up to 5% of the Stock reserved for issuance under Section 5.1
(Available Shares) may be granted to Participants without regard to such minimum
vesting. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
or employment agreement upon the occurrence of a specified event.


10

--------------------------------------------------------------------------------






(c)    Term of Option. Each Option shall expire at such time as determined by
the Committee; provided, however, that no Option shall be exercisable later than
the tenth anniversary of the Grant Date.

(d)    Payment. The exercise price for any Option shall be paid in cash or
shares of Stock held for longer than six months (through actual tender or by
attestation). In the Award Agreement, the Committee also may prescribe other
methods by which the exercise price of an Option may be paid and the form of
payment including, without limitation, any net-issuance arrangement or other
property acceptable to the Committee (including broker-assisted “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. The Committee, in
consideration of applicable accounting standards and applicable law, may waive
the six-month share holding period described in the first sentence of this
paragraph (d) in the event payment of an Option is made through the tendering of
shares.

(e)    Nontransferability of Options. No Option may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all Options granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant or his or her legal representative.

6.2    Incentive Stock Options. Incentive Stock Options shall be granted only to
Participants who are Employees and the terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the following additional
provisions of this Section 6.2:

(a)    Exercise Price. Subject to Section 6.2(e), the exercise price per share
of Stock pursuant to any Incentive Stock Option shall be set by the Committee,
provided that the exercise price for any Incentive Stock Option shall not be
less than the Fair Market Value as of the Grant Date.

(b)    Term of Incentive Stock Option. In no event may any Incentive Stock
Option be exercisable for more than ten years from the Grant Date.

(c)    Lapse of Option. An Incentive Stock Option shall lapse in the following
circumstances:

(1)    The Incentive Stock Option shall lapse ten years from the Grant Date,
unless an earlier time is set in the Award Agreement;

(2)    The Incentive Stock Option shall lapse upon a termination of employment
for any reason other than the Participant’s death or Disability, unless
otherwise provided in the Award Agreement; and

(3)    Unless otherwise provided in the Award Agreement, if the Participant
incurs a termination of employment on account of Disability or death before the
Option lapses pursuant to paragraph (1) or (2) above, the Incentive Stock Option
shall lapse, unless it is previously exercised, on the earlier of: (a) the
scheduled termination date of the Option; or (b) twelve (12) months after the
date of the Participant’s termination of employment on account of death or
Disability. Upon the Participant’s death or Disability, any Incentive Stock
Options exercisable at


11

--------------------------------------------------------------------------------





the Participant’s death or Disability may be exercised by the Participant’s
legal representative or representatives, by the person or persons entitled to do
so pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.

(d)    Individual Dollar Limitation. The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision. To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(e)    Ten Percent Owners. An Incentive Stock Option may be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of Stock of the Company only
if such Option is granted at a price that is not less than 110% of Fair Market
Value on the Grant Date and the Option is exercisable for no more than five
years from the Grant Date.

(f)    Right to Exercise. Except as provided in Section 6.2(c)(3), an Incentive
Stock Option may be exercised only by the Participant during the Participant’s
lifetime.

ARTICLE VII    
STOCK APPRECIATION RIGHTS

7.1    Grants. Awards may be granted in the form of SARs. SARs shall be awarded
in such numbers and at such times as the Committee shall determine. A SAR
entitles the Participant to receive, in cash or in shares of Stock, payment
equal to (or otherwise based on) the excess of: (i) the Fair Market Value of a
specified number of shares of Stock on the date of exercise; over (ii) an
exercise price established by the Committee. The “exercise price” for a
particular SAR shall be defined in the Award Agreement for that SAR but in no
event shall the exercise price be less than 100% of the Fair Market Value of the
Stock on the Grant Date. A SAR may be granted in tandem with all or a portion of
a related Option (“Tandem SARs”) or may be granted separately (“Freestanding
SARs”). A Tandem SAR may be granted either on the Grant Date of the related
Option or at any time thereafter during the term of the Option.

7.2    Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related Option is exercisable, and
the “exercise price” of such a SAR shall be the exercise price of the related
Option; provided, however, that at no time shall a Tandem SAR be issued if the
exercise price of its related Option is less than 100% of the Fair Market Value
of the Stock on the Grant Date. If a related Option is exercised as to some or
all of the shares covered by the Award, the related Tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise. Upon exercise of a Tandem SAR as to some or all of the shares
covered by the Award, the related Option shall be canceled automatically to the
extent of the number of shares covered by such exercise. Moreover, all Tandem
SARs shall expire not later than the expiration date of the related Options.


12

--------------------------------------------------------------------------------






7.3    Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable or automatically mature in accordance with such terms and conditions
and at such times and during such periods as may be determined by the Committee.
The exercise price of a Freestanding SAR shall be not less than 100% of the Fair
Market Value of the Stock on the Grant Date. Moreover, all Freestanding SARs
shall expire not later than 10 years from the Grant Date.

7.4    Deemed Exercise. The Committee may provide that a SAR shall be deemed to
be exercised at the close of business on the scheduled expiration date of such
SAR if at such time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of such SAR. No SAR shall be
exercisable later than ten (10) years from the Grant Date.

7.5    Payment; No Repricing. Unless otherwise provided in an Award Agreement,
an exercised SAR may be paid in cash, Stock or any combination thereof, as
determined by the Committee, in its sole and absolute discretion.
Notwithstanding any other provision of the Plan to the contrary, without the
approval of the Company’s stockholders, a SAR may not be amended or modified to
reduce the exercise price after the Grant Date or surrendered in consideration
of or exchanged for cash, other Awards or a new SAR having an exercise price
below that of the SAR being surrendered or exchanged, except in connection with
an adjustment pursuant to Section 5.3 (Adjustment Upon Certain Events).

ARTICLE VIII    
RESTRICTED STOCK UNITS AND RESTRICTED STOCK

8.1    Grant of Restricted Stock Units and Restricted Stock. Subject to the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units or Restricted Stock to such Participants and in
such amounts as it shall determine.

8.2    Grant of Restricted Stock Units.

(a)    Voting Rights. During the applicable period of restriction, Participants
holding Restricted Stock Units shall have no voting rights with respect to the
shares subject to such Restricted Stock Units. If the Restricted Stock Units are
settled in shares of Stock, voting rights will be available only after the
issuance of the shares of Stock underlying the Award.

(b)    Dividend Equivalents and Other Distributions. In the Award Agreement for
any Restricted Stock Unit Award, the Committee may also grant the Participant
dividend equivalents and other distribution rights. Any dividend equivalents or
other distributions to which a Participant may be entitled pursuant to this
Section 8.2(b) shall be payable in accordance with the related Award Agreement,
which shall comply with the requirements of Section 409A of the Code (or an
applicable exception thereto) to the extent Section 409A of the Code applies to
such dividend equivalents or other distributions. In no event may a dividend
equivalent awarded in connection with a Restricted Stock Unit that vests based
on the achievement of Performance Goals be paid unless and until such Restricted
Stock Unit Award vests or is earned by satisfaction of the applicable
Performance Goals.

(c)    Issuance and Restrictions. Restricted Stock Units grant a Participant the
right to receive a specified number of shares of Stock, or cash equal to the
Fair Market Value (determined as of a specified date) of a specified number of
shares of Stock, subject to such conditions and/or


13

--------------------------------------------------------------------------------





restrictions as the Committee may impose, which need not be the same for each
grant or for each Participant. These restrictions may lapse separately or in
combination at such times, in such circumstances, in such installments, or
otherwise, as determined by the Committee.

(d)    Forfeiture. Except as otherwise provided in an Award Agreement or
employment agreement, upon termination of employment (or termination of service)
during the applicable period of restriction, Restricted Stock Units that are at
that time subject to restrictions shall be forfeited.

(e)    Form and Timing of Payment. Except as otherwise provided for in the Award
Agreement, payment for any vested Restricted Stock Units issued pursuant to this
Section shall be made in one lump sum payment of shares of Stock or cash. As a
general rule, the cash payable or the shares payable under any Restricted Stock
Units will be issued to the Participant within sixty (60) days following the
date on which the Restricted Stock Units vest. Unless the related Award
Agreement is structured to qualify for an exception to the requirements of
Section 409A of the Code, such payment is intended to be made at a specified
time or pursuant to a fixed schedule under Treasury Regulation Section
1.409A-3(a)(4).

8.3    Grant of Restricted Stock.

(a)    Voting Rights. Except as otherwise provided in an Award Agreement,
Participants holding Restricted Stock shall have the right to vote the shares
subject to such Restricted Stock as of the Grant Date for the Award.

(b)    Issuance and Restrictions. Restricted Stock shall be subject to such
conditions and/or restrictions, including restrictions on transferability and
the right to receive dividends, as the Committee may impose, which need not be
the same for each grant or for each Participant. These restrictions may lapse
separately or in combination at such times, in such circumstances, in such
installments, or otherwise, as determined by the Committee.

(c)    Forfeiture. Except as otherwise provided in an Award Agreement or
employment agreement, upon termination of employment (or termination of service)
during the applicable period of restriction, Restricted Stock that is still
subject to restrictions shall be forfeited; provided however, that the Committee
may provide in any Restricted Stock Award Agreement or employment agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

(d)    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, the certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, in its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.


14

--------------------------------------------------------------------------------






ARTICLE IX    
STOCK AWARDS


15

--------------------------------------------------------------------------------






9.1    Grants; Restrictions. Awards may be granted in the form of Stock Awards.
Stock Awards shall be awarded in such numbers and at such times as the Committee
shall determine. A Stock Award grants a Participant the right to receive (or
purchase at a price determined by the Committee) Stock free of any vesting
restrictions. All Stock Awards shall be evidenced by an Award Agreement that
shall specify the number of shares granted and such other provisions as the
Committee shall determine. The purchase price, if any, for a Stock Award shall
be payable in cash or in any other form of consideration acceptable to the
Committee. A Stock Award may be granted or sold in respect of past services or
other valid consideration, or in lieu of any cash compensation owed to a
Participant.

9.2    Evidence of Award. Any Stock Award granted under the Plan may be
evidenced in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a Stock certificate or
certificates, with such restrictive legends and/or stop transfer instructions as
the Committee deems appropriate.

ARTICLE X    
PERFORMANCE SHARE AND PERFORMANCE UNIT AWARDS

10.1    Grant of Performance Shares or Performance Units. Subject to the
provisions of the Plan, Performance Shares or Performance Units may be granted
to Participants at any time and from time to time as shall be determined by the
Committee. The Committee shall have complete discretion in determining the
number of Performance Shares or Performance Units granted to each Participant.
In the Award Agreement for any Performance Share or Performance Unit Award, the
Committee may also grant the Participant dividend equivalents. Any dividend
equivalents to which a Participant may be entitled pursuant to this Section 10.1
shall be payable in accordance with the related Award Agreement, which shall
comply with the requirements of Section 409A of the Code (or an applicable
exception thereto) to the extent Section 409A of the Code applies to such
dividend equivalents. In no event may a dividend equivalent awarded in
connection with any Performance Share or Performance Unit Award be paid unless
and until such Award vests or is earned by satisfaction of the applicable
Performance Goals.

10.2    Performance Criteria and Value of Awards. The Committee may impose
conditions and/or restrictions on each Performance Share, or Performance Units,
including, without limitation, restrictions based upon the achievement of
specific Performance Goals. The achievement of the Performance Goals for a
particular period (including a Performance Period) will determine the ultimate
value of the Performance Share or Performance Unit Award.
The Performance Goal or Goals applicable to any Performance Share or Performance
Unit Award shall be based on the criteria selected by the Committee and
designated in the Award Agreement or other documentation.


16

--------------------------------------------------------------------------------






ARTICLE XI    
NON-EMPLOYEE DIRECTOR RETAINER AWARDS

11.1    Payment of Retainer. The Retainer Award is payable in cash or Awards, as
determined by the Board in the exercise of its discretion. The Board’s
determination of the combination of cash and Awards payable to each Non-Employee
Director need not be uniform.

11.2    Grant Date. Unless the Board determines otherwise, the Grant Date for
Retainer Awards to Non-Employee Directors shall be on or near each Quarterly
Meeting Date.

11.3    Term of Awards. Subject to the limitations set forth in the Plan, Awards
granted to Non-Employee Directors shall be subject to such terms and conditions
as set forth in each Award Agreement as determined by the Board in its sole
discretion.

11.4    Termination of Service.

(a)    Nonvested Awards. If a Non-Employee Director holds any nonvested Awards
upon his or her termination of service as a Non-Employee Director due to death,
Disability, retirement, or Change in Control, all such nonvested Awards shall
become one hundred percent (100%) vested. Upon a Non-Employee Director’s
termination of service as a Non-Employee Director for any reason other than
death, Disability, retirement, or Change in Control, all nonvested Awards shall
be canceled.

(b)    Vested Awards. If a Non-Employee Director holds any vested Awards upon a
termination of service as a Non-Employee Director for any reason other than for
Cause, the vested Award shall be exercisable on or before the earlier of: (i)
one (1) year following the termination of service, or (ii) the tenth anniversary
date of the Grant Date of the Award. Upon a Non-Employee Director’s termination
of service for Cause, all vested Awards shall be canceled.

ARTICLE XII    
PAYMENT; WITHHOLDING

12.1    Payment. Absent a Plan or Award Agreement provision to the contrary,
payment of Awards may, at the discretion of the Committee, be made in cash,
Stock, a combination of cash and Stock, or any other form of property as the
Committee shall determine. In addition, payment of Awards may include such
terms, conditions, restrictions, and/or limitations, if any, as the Committee
deems appropriate, including, in the case of Awards paid in the form of Stock,
restrictions on transfer and forfeiture provisions; provided, however, such
terms, conditions, restrictions, and/or limitations are not inconsistent with
the Plan.

12.2    Withholding Taxes. The Company shall have the power to withhold, or
require a Participant to remit to the Company, up to the maximum amount
necessary to satisfy federal, state, and local withholding tax requirements in
the applicable jurisdiction on any Award under the Plan. The Company shall have
discretion to determine the withholding amount, or the Company may (but is not
required to) permit a Participant to elect the withholding amount, within
permissible limits as it deems appropriate, but in no event will such
withholding amount be less than the minimum or more than the maximum amount
necessary to satisfy federal, state, and local tax withholding requirements in
the applicable jurisdiction on any Award under the Plan. To the extent that
alternative methods of withholding are available under applicable tax laws, the
Company shall have the power to choose among such methods. Notwithstanding the
foregoing or the provision of any Award Agreement, a Participant may not pay the
amount of taxes required by law to be withheld using shares of Stock if, in the
opinion of counsel to the Company there is a substantial likelihood that the use
of such form of payment or the timing of such form of payment would subject the
Participant to a substantial risk of liability under Section 16 of the Exchange
Act, or there is a substantial likelihood that the use of such form of payment
would result in adverse accounting treatment to the Company.

ARTICLE XIII    
NON-TRANSFERABILITY

13.1    General. The Committee may, in its sole discretion, determine the right
of a Participant to transfer any Award granted under Plan, provided that in no
event may an Award be transferred for value or consideration. Unless otherwise
determined by the Committee and except as provided in Section 13.2 (Beneficiary
Designation), no Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order (that
would otherwise qualify as a qualified domestic relations order as defined in
the Code or Title I of ERISA but for the fact that the order pertains to an
Award) in favor of a spouse or, if applicable, until the termination of any
Restricted Period or Performance Period as determined by the Committee.

13.2    Beneficiary Designation. Notwithstanding the foregoing, a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death or Disability. A beneficiary,
legal guardian, legal representative, or other person claiming any rights
pursuant to the Plan is subject to all terms and conditions of the Plan and any
Award Agreement applicable to the Participant, except to the extent the Plan and
Award Agreement otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Participant, payment shall be made to the person entitled
thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
provided to the Committee.


17

--------------------------------------------------------------------------------






ARTICLE XIV    
EMPLOYER DISCRETION, EVIDENCE OF OWNERSHIP, CLAWBACK, SUBSTITUTION OF AWARDS

14.1    Employment. Nothing in the Plan shall interfere with or limit in any way
the right of any Employer to terminate any Participant’s employment or service
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Employer.

14.2    Participant. No Employee shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.

14.3    No Rights To Awards. No Participant, Employee, or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.

14.4    Evidence of Ownership. Notwithstanding anything herein to the contrary,
the Company shall not be required to issue or deliver any certificates, make any
book entry credits, or take any other action to evidence the ownership of shares
of Stock pursuant to the exercise of any Award, unless and until the Committee
has determined, with advice of counsel, that the issuance and delivery of such
certificates, book entry credits, or other evidence of ownership is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange or quotation system on
which the shares of Stock are listed, quoted or traded. All Stock certificates,
book entry credits, or other evidence of ownership delivered pursuant to the
Plan are subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with Federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. If Stock certificates are issued in
connection with an Award, the Committee may place legends on any such
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Board may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.

14.5    Recovery of Payments; Clawback. In an Award Agreement or employment
agreement, the Compensation Committee may include provisions calling for the
recapture or clawback of all or any portion of an Award to the extent necessary
to comply with Company policy or applicable law in effect on the date of the
Award notice, including, but not limited to the final rules issued by the SEC
and the NASDAQ pursuant to Section 954 of the Dodd-Frank Act. All Awards are
subject to mandatory repayment if the Participant becomes subject to any
clawback or recoupment provision under applicable law or Company policy, if such
Company policy is adopted.


18

--------------------------------------------------------------------------------






14.6    Substitution of Awards. Any Award may be granted under the Plan in
substitution for Awards held by any individual who is an employee of another
corporation who is about to become an Employee of an Employer or a Non-Employee
Director as the result of a merger, consolidation or reorganization of the
corporation with an Employer, or the acquisition by an Employer of the assets of
the corporation, or the acquisition by an Employer of stock of the corporation
as the result of which such corporation becomes a subsidiary of an Employer. The
terms and conditions of the Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Committee at the time of
granting the Award may deem appropriate to conform, in whole or in part, to the
provisions of the Award in substitution for which they are granted. Any Awards
made pursuant to this Article XIV shall be made in a manner consistent with the
requirements of Section 409A of the Code and, in the case of Incentive Stock
Options, in a manner consistent with the requirements of Section 424(a) of the
Code.

ARTICLE XV    
AMENDMENT, MODIFICATION, AND TERMINATION

15.1    Amendment, Modification and Termination. The Board may at any time, and
from time to time, terminate, amend or modify the Plan; provided however, that
any such action of the Board shall be subject to approval of the Company’s
stockholders to the extent required by law, regulation or any stock exchange
rule for any exchange on which shares of Stock are listed. Notwithstanding the
above, to the extent permitted by law, the Board may delegate to the Committee
or the CEO the authority to approve non-substantive amendments to the Plan.
Except as provided in Section 4.3 (Allocation and Delegation of Authority),
neither the Board, the CEO nor the Committee may, without the approval of the
Company’s stockholders: (i) reduce the purchase price or exercise price of any
outstanding Award, including any Option or SAR; (ii) increase the numeric limits
expressed in Sections 5.4 (Award Limits) and 6.2 (Incentive Stock Options);
(iii) grant Options or SARs with an exercise price that is below Fair Market
Value on the Grant Date; (iv) reprice previously granted Options or SARs or take
any other action relative to an Option or SAR that would be treated as a
repricing under the rules of the NASDAQ (or any national securities exchange on
which the Stock may then be traded); (v) cancel any Option or SAR in exchange
for cash or any other Award or in exchange for any Option or SAR with an
exercise price that is less than the exercise price for the original Option or
SAR; (vi) extend the exercise period for an Option or SAR beyond ten (10) years
from the Grant Date; (vii) expand the types of Awards available for grant under
the Plan; or (viii) expand the class of individuals eligible to participate in
the Plan.

15.2    Awards Previously Granted. Except as provided in the next sentence, no
amendment, modification, or termination of the Plan or any Award under the Plan
shall in any manner adversely affect any Award previously granted under the Plan
without the consent of the holder thereof. The consent of the holder of an Award
is not needed if the change: (i) is necessary or appropriate to conform the
Award to, or otherwise satisfy legal requirements (including without limitation
the provisions of Section 409A of the Code); (ii) does not adversely affect in
any material way the rights of the holder; or (iii) is made pursuant to an
adjustment as provided in Section 5.3 (Adjustment


19

--------------------------------------------------------------------------------





Upon Certain Events). Furthermore, notwithstanding any provision of the Plan to
the contrary, the Committee may, in exceptional circumstances, amend an Award
previously granted.

15.3    Effect of Change in Control. If a Change in Control occurs, the
Committee shall have the authority and discretion, but shall not have the
obligation, to provide, in the Award Agreement or employment agreement or
thereafter, that all or part of outstanding Options, SARs, and other Awards
shall become fully exercisable and all or part of the restrictions on
outstanding Awards shall lapse. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in Section 7.2
(Terms and Conditions of Tandem SARs), the excess Options shall be deemed to be
Non-Qualified Stock Options. In addition, upon, or in anticipation of, a Change
in Control, the Committee may: (a) cause all outstanding Awards to be canceled
and terminated as of a specified date and give each Participant the right to
exercise such Awards during a period determined by the Committee; or (b) cause
all outstanding Awards to be canceled and terminated as of a specified date in
exchange for a payment or right to payment pursuant to the terms and conditions
set forth in the Change in Control transaction documents. With respect to an
Award which the Company concludes is subject to (and not excepted from) the
requirements of Section 409A of the Code, any actions taken by the Board
pursuant to this Section 15.3 shall be done in compliance with Section 409A of
the Code. Nothing in this Section 15.3 or any other provision of this Plan is
intended to provide any Participant with any right to consent to or object to
any transaction that might result in a Change in Control and each provision of
this Plan shall be interpreted in a manner consistent with this intent.
Similarly, nothing in this Section 15.3 or any other provision of this Plan is
intended to provide any Participant with any right to consent to or object to
any action taken by the Board pursuant to this Section 15.3.

ARTICLE XVI    
REQUIREMENTS OF LAW

16.1    Requirements of Law. The granting of Awards and the issuance of shares
and/or cash under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall be under no
obligation to register pursuant to the Securities Act of 1933, as amended, any
of the shares of Stock paid pursuant to the Plan. If the shares of Stock paid
pursuant to the Plan may in certain circumstances be exempt from registration
pursuant to the Securities Act of 1933, as amended, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

16.2    Governing Law. The Plan and all agreements into which the Company and
any Participant enter pursuant to the Plan shall be construed in accordance with
and governed by the laws of the State of Delaware.

16.3    No Right, Title, or Interest in Company Assets. No Participant shall
have any rights as a stockholder as a result of participation in the Plan until
the date of issuance of a stock certificate


20

--------------------------------------------------------------------------------





in his or her name. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured creditor of the Company and the Participant shall not
have any rights in or against any specific assets of the Company.

16.4    No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including, but not limited to, the Company and its directors,
officers, agents, and employees, makes any representation, commitment, or
guaranty that any tax treatment, including, but not limited to, federal, state,
and local income, estate, and gift tax treatment, will be applicable with
respect to the tax treatment of any Award, any amounts deferred under the Plan,
or paid to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

16.5    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, reincorporation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

16.6    Code Section 409A.

(a)    General. Some of the types of Awards that may be granted pursuant to the
Plan (including, but not necessarily limited to, Restricted Stock Unit Awards
and Performance Unit Awards) may be considered to be “non-qualified deferred
compensation” subject to the requirements of Section 409A of the Code. If an
Award is subject to the requirements of Section 409A of the Code, the Company
intends (but cannot and does not guarantee) that the Award Agreement and this
Plan comply fully with and meet all of the requirements of Section 409A of the
Code or an exception thereto and the Award Agreement shall include such
provisions, in addition to the provisions of this Plan, as may be necessary to
assure compliance with Section 409A of the Code or an exception thereto.

(b)    Specified Employee Payment Delay. If, at the time of a Participant’s
Separation from Service, the Company has any Stock which is publicly traded on
an established securities market or otherwise, and if the Participant is
considered to be a Specified Employee, to the extent any payment for any Award
is subject to the requirements of Section 409A of the Code and is payable upon
the Participant’s Separation from Service, such payment shall not commence prior
to the first business day following the date which is six months after the
Participant’s Separation from Service (or the date of the Participant’s death if
earlier than the end of the six-month period). Any amounts that would have been
distributed during such six-month period will be distributed on the day
following the expiration of the six-month period. Under no circumstances may the
time or schedule of any payment for any Award that is subject to the
requirements of Section 409A of the Code be accelerated or subject to further
deferral except as otherwise permitted or required by Section 409A of the Code.

(c)    Prohibition on Acceleration or Deferral. Under no circumstances may the
time or schedule of any payment for any Award that is subject to the
requirements of Section 409A of the Code be accelerated or subject to further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code. If the Company fails
to make any payment pursuant to the payment provisions applicable to an Award
that is subject to Section 409A of the Code, either intentionally or
unintentionally, within the time period specified in such provisions, but the
payment is made within the same calendar year, such payment will be treated as
made within the time period specified in the provisions. In accordance with
Section 409A of the Code, if the making of a payment at the date specified under
the Plan would jeopardize the ability of the Company to continue as a going
concern, the payment will be treated as made upon the date specified under the
Plan if the payment is made during the first taxable year of the Participant in
which the making of the payment would not have such effect. In addition, in the
event of a dispute with respect to any payment, such payment may be delayed in
accordance with the regulations and other guidance issued pursuant to Section
409A of the Code.

16.7    Securities Law Compliance. With respect to any Participant who is, on
the relevant date, obligated to file reports pursuant to Section 16 of the
Exchange Act, transactions pursuant to the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act. Notwithstanding any other provision of the Plan, the Committee may impose
such conditions on the exercise of any Award as may be required to satisfy the
requirements of Rule 16b-3 or its successors pursuant to the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be void to the extent permitted by law and voidable as deemed
advisable by the Committee.

16.8    Other Restrictions. The Committee shall impose such restrictions on any
Awards under the Plan as it may deem advisable, including without limitation,
restrictions under applicable federal securities law, under the requirements of
any stock exchange upon which the Stock is then listed and under any blue sky or
state securities laws applicable to such Awards.

ARTICLE XVII    
GENERAL PROVISIONS

17.1    Unfunded Plan. This Plan is intended to be an unfunded plan for
incentive compensation and is not intended to be either an employee pension or
welfare benefit plan subject to ERISA. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third-party administrator retained by the Company to
administer the Plan. The Company shall not be required to segregate any assets
for purposes of this Plan or Awards made hereunder, nor shall the Company, the
Board or the Committee be deemed to be a trustee of any benefit to be granted
under this Plan. Any liability or obligation of the Company to any Participant
with respect to an Award under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or


21

--------------------------------------------------------------------------------





obligation of the Company shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company. Neither the Company nor the Board
nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.

17.2    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.3    Adoption by Affiliates. Any Affiliate, by action of its board of
directors, may adopt the Plan with respect to its Employees only with the
approval of the Board.

(a)    Except as otherwise clearly indicated by the context, “Company” as used
herein shall include each Affiliate that has adopted the Plan in accordance with
this Section 17.3.

(b)    By adopting the Plan, each participating Affiliate shall be deemed to
have agreed to:

(1)    Assume the obligations and liabilities imposed upon it by the Plan with
respect to the its Employees;

(2)    Comply with all of the terms and provisions of the Plan;

(3)    Delegate to the Committee the power and responsibility to administer the
Plan with respect to the Affiliate’s Employees;

(4)    Delegate to the Company the full power to amend or terminate the Plan
with respect to the Affiliate’s Employees; and

(5)    Be bound by any action taken by the Company pursuant to the terms and
provisions of the Plan, regardless of whether such action is taken with or
without the consent of the Affiliate.

(c)    Any Affiliate that has adopted the Plan for the benefit of its Employees
may terminate its adoption of the Plan by action of its board of directors and
timely providing notice to the Company of such termination.

(d)    The Company and each participating Affiliate shall bear the costs and
expenses of providing benefits to their respective Employees who are
Participants. Such costs and expenses shall be allocated among Affiliates in
accordance with agreements entered into between


22

--------------------------------------------------------------------------------





the Company and any participating Affiliate, or in the absence of such an
agreement, procedures adopted by the Company.




23